      Case 1:16-cv-06525-PKC-JLC Document 448 Filed 01/19/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

 CASEY CUNNINGHAM, et al.,

                         Plaintiffs,

 v.                                                          No. 1:16-CV-6525-PKC

 CORNELL UNIVERSITY, et al.,

                         Defendants.



                        NOTICE OF CONDITIONAL CROSS-APPEAL

        Notice is hereby given that Defendant Capfinancial Partners, LLC (“CAPTRUST”)

conditionally cross-appeals to the United States Court of Appeals for the Second Circuit from the

final judgment entered in this action on December 22, 2020. Specifically, CAPTRUST

conditionally cross-appeals the district court’s ruling that Plaintiffs were entitled to a jury trial

rather than a bench trial (Doc. 198) and other orders and rulings subsumed within the judgment.

The Court of Appeals need not address CAPTRUST’s conditional cross-appeal if it affirms the

district court’s judgment.

                                                     Respectfully submitted,

                                                     /s/ Eric S. Mattson
                                                     Eric S. Mattson (admitted pro hac vice)
                                                     Joseph R. Dosch (admitted pro hac vice)
                                                     SIDLEY AUSTIN LLP
                                                     One South Dearborn Street
                                                     Chicago, IL 60603
                                                     Telephone: (312) 853-7000
                                                     emattson@sidley.com
                                                     jdosch@sidley.com
        Case 1:16-cv-06525-PKC-JLC Document 448 Filed 01/19/21 Page 2 of 3




                                            Andrew W. Stern
                                            SIDLEY AUSTIN LLP
                                            787 Seventh Avenue
                                            New York, NY 10019
                                            Telephone: (212) 839-5300
                                            astern@sidley.com

                                            Attorneys for Defendant CapFinancial
                                            Partners, LLC, d/b/a CAPTRUST Financial
                                            Advisors




                                        2
ACTIVE 264132277
      Case 1:16-cv-06525-PKC-JLC Document 448 Filed 01/19/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I certify that on January 19, 2021, a copy of the foregoing Notice of Conditional Cross-
Appeal was electronically filed. Notice of this filing will be sent by e-mail to all parties by
operation of the Court’s electronic filing system. Parties may access this filing through the
Court’s CM/ECF System.

                                                     /s/ Eric S. Mattson
